******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 SEMINOLE REALTY, LLC v. SERGEY SEKRETAEV
                (AC 37340)
                 Sheldon, Keller and Schaller, Js.
    Argued September 21—officially released December 29, 2015

  (Appeal from Superior Court, judicial district of
              Windham, Boland, J.)
  Sergey Sekretaev, self-represented, the appellant
(defendant).
  Christine S. Synodi, with whom was Gordon P.
Videll, for the appellee (plaintiff).
                           Opinion

   PER CURIAM. The self-represented defendant,
Sergey Sekretaev, appeals from the judgment of strict
foreclosure rendered in favor of the plaintiff, Seminole
Realty, LLC. On appeal, the defendant challenges the
trial court’s determination that the plaintiff had standing
to bring this action, notwithstanding his arguments to
the contrary, and its rejection of his special defenses
and two counts of his three count counterclaim. We
affirm the judgment of the trial court.
   The plaintiff filed its complaint seeking foreclosure
on a residential condominium unit that it built and sold
to the defendant in exchange for a note secured by a
mortgage. The plaintiff alleged that it was the owner
and holder of the note and mortgage. In responding to
the plaintiff’s complaint, the defendant filed an answer,
in which he denied all of the plaintiff’s essential allega-
tions against him, in addition to asserting twelve special
defenses and a three count counterclaim. Over the pro-
tracted history of this case, which spanned more than
four years, the defendant also repeatedly challenged
the plaintiff’s standing to bring this action by filing serial
motions to dismiss. At the time of trial, two of those
jurisdictional challenges remained unresolved.
   Following a trial to the court, at which both parties
introduced several exhibits into evidence, the court
issued a memorandum of decision in which it con-
cluded: (1) on the question of the plaintiff’s standing,
and thus of its own subject matter jurisdiction over the
action, that it had such jurisdiction based upon the
plaintiff’s standing to bring it in its capacity as the owner
and holder of the note and mortgage on which it sought
to foreclose; and (2) on the merits of the action, that
the plaintiff had ‘‘proven by a preponderance of the
evidence that [the] defendant is liable to it upon the
promissory note secured by the mortgage, and that the
defendant’s special defenses . . . are legally inappli-
cable or [not] factually supported by any material evi-
dence. The first and third counts of his counterclaim
are inapplicable. [The] defendant has proven in part the
allegations of the second count thereof and is entitled to
an offset.’’ The court thus rendered judgment of strict
foreclosure in favor of the plaintiff, made the requisite
factual findings, credited the defendant with the offset,
and set the law day according to law.
  After our careful examination of the record, we con-
clude that the court did not err in rejecting the defen-
dant’s jurisdictional challenges to this action, or in
rendering judgment of strict foreclosure in favor of the
plaintiff herein. The trial court issued a thorough and
well reasoned decision regarding the factual and legal
bases for its legal and factual conclusions. It would
serve no useful purpose for this court to repeat the
analysis contained in the trial court’s decision. See Nor-
folk & Dedham Mutual Fire Ins. Co. v. Wysocki, 243
Conn. 239, 241, 702 A.2d 638 (1997). We therefore adopt
the well reasoned decision of the trial court as a proper
statement of the relevant facts, issues, and applicable
law. See Seminole Realty, LLC v. Sekretaev, 162 Conn.
App. 170,     A.3d      (2014) (appendix).
  The judgment is affirmed and the case is remanded
for the purpose of setting a new law day.